Order filed, September 17, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00601-CV
                                 ____________

 NEW CONCEPT TRADE INCORPORATED A/K/A AND D/B/A NEW
CONCEPT TRADE, INC. AND NEW CONCEPT TRADE AND SHEHZAD
  SADARUDDIN AKA AND BSPA SHEHZAD SADWDDIN, Appellant

                                         V.

  QUALITY KING FRAGRANCE, INC. D/B/A QUALITY FRAGRANCE
                     GROUP, Appellee


                  On Appeal from the Co Civil Ct at Law No 2
                            Harris County, Texas
                        Trial Court Cause No. 946965


                                     ORDER

      The reporter’s record in this case was due September 06, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
      We order Gina Oliver, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM